Citation Nr: 1111273	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of injuries sustained in an explosion (originally claimed as bruises of the left side). 

2.  Entitlement to service connection for pneumonia, to include the residuals of pneumonia.  

3.  Entitlement to an evaluation in excess of 80 percent for bilateral hearing loss.

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to March 1946.  His decorations and awards include the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in July 2009, when it was remanded for further development.  The development has been completed, and the appeal has been returned to the Board for further review.  

In July 2009, the issues on appeal included the claims for service connection for pneumonia, the residuals of an injury sustained in an explosion, and TDIU.  After the remand, a December 2010, rating decision increased the evaluation for the Veteran's hearing loss to 80 percent.  This issue was also included in the December 2010 supplemental statement of the case.  A January 2011, VA Form 8 certified all four issues listed on the first page of this decision to the Board.  Therefore, they will each be considered by the Board, although as it will be seen the Veteran does not wish to pursue two of these issues.  

As noted in the July 2009 remand, the Board has determined that a de novo review of the claims for service connection for the residuals of injuries to the left side of the Veteran's body and for pneumonia based on the receipt of additional service treatment records that were not considered by the rating decision that first denied these claims is appropriate.  38 C.F.R. § 3.156(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained an injury to his left side during service when he was blown into a wall by an explosion.  Residual bruises have not been shown.

2.  The Veteran's current lumbar stenosis and left leg neuropathy has not been linked to the injury in service by either competent medical opinion or continuity of symptomatology.  

3.  The Veteran is service connected for bilateral hearing loss, which is evaluated as 80 percent disabling; trench foot of the left foot, evaluated as 10 percent disabling; trench foot of the right foot, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling; and he has a combined evaluation of 90 percent.  

4.  Medical opinion states that in spite of the Veteran's disabilities, he remains employable for sedentary work.

5.  In December 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeals for service connection for the residuals of pneumonia and entitlement to an increased evaluation for bilateral hearing loss is requested.


CONCLUSIONS OF LAW

1.  Residuals of injuries sustained in an explosion to include lumbar stenosis and left leg neuropathy were not incurred due to active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2010).  

2.  The criteria for a total rating based on individual unemployability due to service connected disabilities have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  

3.  The criteria for withdrawal of an appeal for service connection for pneumonia, to include the residuals of pneumonia, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of an appeal for an evaluation in excess of 80 percent for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in August 2004 that contained all of the notification required by 38 C.F.R. § 3.159 for service connection, as defined by Pelegrini.  He received a notification letter in regards to his TDIU claim in April 2007.  These letters were both provided to the Veteran prior to the initial adjudication of his claims.  

The Veteran did not receive notification as to the assignment of disability evaluations and effective dates until April 2007.  This error in timing was harmless to the Veteran, as his service connection claims were readjudicated after the receipt of the notification.  See Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran was afforded appropriate VA examinations December 2009 and June 2010.  The claims folder was available to the examiners, and pertinent opinions were offered.  The Veteran declined his right to a hearing in the August 2007 substantive appeal.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeals.

Service Connection

The Veteran contends that he sustained injuries to the left side of his body when he was blown into a wall by the explosion of an enemy shell.  He believes that this injury resulted in his current back problems.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records is negative for injuries to the left side of the Veteran's body.  

However, in the case of any veteran who engaged in combat with the enemy during active service, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, the Veteran earned the Combat Infantryman's Badge, which proves that he engaged in combat with the enemy.  The explosion and injury described by the Veteran is consistent with the circumstances, conditions, or hardships of his service.  Furthermore, his contentions are further supported by February 1945, records that note that the Veteran's left ear had been injured in an explosion.  Therefore, the Board finds that the Veteran sustained injuries to the left side of his body due to the explosion of an enemy shell.  His separation examination noted bruises on the left side of the body.

At this juncture, the Board notes that finding that an injury was incurred during service is not sufficient to establish service connection.  The evidence must still demonstrate the presence of a current disability, and a relationship between the current disability and the injury in service.  

The initial evidence of a post service disability is private medical records from March 1998 to April 1998.  These records show mild to moderate lumbar stenosis.  It is noted that earlier VA examinations were conducted in May 1949 and May 1954.  Other disabilities were noted, but there was no evidence of bruises or back pathology.

The Veteran was provided with a VA examination in December 2009.  The examiner reviewed the medical evidence and other records in the Veteran's claims folder.  The Veteran had a history of having been slammed against a wall by an explosion in service.  Currently, he reported back pain every four to eight weeks.  The Veteran also stated that he had injured his left leg in the same explosion in which he injured his back.  He reported occasional numbness but was more concerned that the leg did not always do what he wanted it to do.  Following the examination, the impressions were lumbar stenosis and mild sensory neuropathy of the left lower extremity.  

In regard to the lumbar stenosis, the December 2009, examiner noted that there was no documentation of back complaints prior to 1998.  It was therefore the examiner's opinion that the back condition was not related to service as there was no documentation of a back condition in service and no documentation of a back problem until approximately 50 years later.  

For the left leg neuropathy, the examiner again noted that there was no evidence of complaint for a leg condition until 1998 when he complained of bilateral leg pain and heaviness.  An electromyogram had showed mild sensory neuropathy with no evidence of radiculopathy.  The examiner opined that this leg condition was not related to the Veteran's time in service as there was no documentation of a leg condition in service and it was not shown until 1998.  

Based on this opinion, the Board must conclude that there is no basis for service connection for the residuals of injuries sustained in an explosion during service.  To reiterate, the Board accepts as fact that the Veteran was injured in an explosion during service.  Furthermore, current medical evidence shows that the Veteran has lumbar stenosis and left leg neuropathy.  Unfortunately, there is simply no competent medical evidence that the explosion in service caused either the stenosis or the left leg neuropathy.  The December 2009, VA examiner gave two reasons for her opinions.  The first was that there was no documentation of a back or leg injury in service.  As previously noted, this reason is insufficient, as the appellant is a combat Veteran and the injury is presumed to have been incurred just as he has described.  

However, the second reason for the December 2009 opinions was the passage of time between the in-service injury and the manifestation of the current disabilities.  This reason is sufficient to support her opinion, and the Board notes that the fact that the record does not reflect the Veteran making complaints regarding, or seeking treatment for his disabilities for over 50 years after the initial injury weighs against the finding of a nexus between that condition and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  There is no other competent medical evidence in this case that relates any current disability to the injury in service.  The Board recognizes the Veteran's sincere belief that the injury in service has resulted in his current problems.  However, although the Veteran in competent to report his symptoms, he is not competent to express an opinion regarding etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

It is also noted that the Veteran contended that he had bruises from the in-service injury.  They were noted at the time he separated from service, but have not been demonstrated since, to include two VA examinations in the 10 years following service.  There were no bruises noted, nor were there any back complaints of findings noted.  This further confirms the recent opinion that current problems are unrelated to service.

Therefore, as there is no competent evidence of a relationship between the Veteran's injury in service and his current disabilities, entitlement to service connection for the residuals of injuries sustained in an explosion is not warranted.  

TDIU

The Veteran contends that his service connected disabilities combine to make him unemployable.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

In this case, the Veteran is service connected for bilateral hearing loss, which is evaluated as 80 percent disabling; trench foot of the left foot, evaluated as 10 percent disabling; trench foot of the right foot, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His combined evaluation is 90 percent.  As the Veteran has a single disability ratable at 40 percent or more and a combined evaluation of 70 percent or more, he meets the schedular criteria for consideration for a total rating.  The Board will therefore review the evidence regarding how the Veteran's disabilities affect his employability to determine whether or not they render him unemployable.  

The Veteran was afforded a May 2010 VA audiology examination.  The examiner reviewed the claims folder before commenting on employability.  The Veteran was not currently employed, and reported that his disability made it difficult to hear clients in background noise.  The examiner opined that the Veteran's hearing loss and tinnitus did not prevent him from seeking or maintaining gainful physical or sedentary employment.  It was noted that individuals with worse hearing loss than the Veteran are employed.  It could be expected that the Veteran's hearing loss might result in some difficulty in understanding speech in noisy settings or over the phone.  Employment would be more than feasible in a loosely-supervised situation requiring minimal interaction with the public.  

The Veteran also underwent a VA examination for his cold injuries in June 2010, and the examiner reviewed the claims folder in conjunction with this examination.  The Veteran had reported that his cold injuries had no effect on his usual occupation, as he was a supervisor and was able to sit at a desk.  He did report problems after walking several miles.  The examiner opined that currently the Veteran's trench foot disabilities would certainly affect his employment.  He would not be able to stand or walk for long periods of time.  However, the Veteran would be able to obtain and maintain gainful employment at a sedentary job.  

Based on these opinions, the Board concludes that entitlement to a TDIU is not demonstrated.  Both the May 2010 audiology examiner and the June 2010 examiner for cold injuries opined that while the Veteran's disabilities would affect his employment, he was still employable.  In fact, they both appeared to indicate that the Veteran would be employable in the type of sedentary position that he had previously held.  There is no other competent opinion to the contrary.  In reaching this decision, the Board acknowledges that the Veteran's disabilities do affect his employability, and this is recognized by the 90 percent combined evaluation that is currently in effect.  However, medical opinion is that his service connected disabilities do not prevent him from being employed, and therefore entitlement to a TDIU is not warranted.  Further, on VA examination in 2004, it was noted that he had retired from his last employment.

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a December 2010 statement in which he said that he was satisfied with the 80 percent evaluation for his bilateral hearing loss.  He also stated that it was an error to have included the claim for service connection for pneumonia, as he never intended to appeal that claim.  The Board interprets these statements as withdrawals of the respective appeals.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

Entitlement to service connection for the residuals of injuries sustained in an explosion (originally claimed as bruises of the left side), is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities is denied. 

The appeal for entitlement to service connection for pneumonia, to include the residuals of pneumonia, is dismissed

The appeal for entitlement to an evaluation in excess of 80 percent for bilateral hearing loss is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


